DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0045–48] should be amended such that steps 104 through 107 are written as steps S104 through S107. In reference to Fig. 2B, the specification explains the specifics of steps of S101 through S107. For example, at paragraph [0043], the specification describes “steps S102 and S103.” However, paragraphs [0045–48] describes steps 104 through 107. Accordingly, Applicant is respectfully asked to correct paragraphs [0045–48] so that they describes steps S104 to S107.
Paragraph [0064] should be amended for the same reasons as paragraphs [0045–48]. “Step 204” should be rewritten to step S204.
Paragraph [0066] should be edited for clarity. Currently, paragraph [0066] reads “a data structure that may describing the transaction intermediary node 30 to destination node 20 and may be devoid of information . . . .” Applicant should consider amending paragraph [0066] to read either “may be 
Paragraph [0073] recites "logic indicator value," when it should likely recite "logistic indicator value," as described in paragraph [0071] above. 
Paragraph [0085] includes a typographical error. At the bottom of the paragraph, the Specification reads “destination node 20 mat react to transaction 200B.” Applicant should amend this sentence by capitalizing “destination” and correcting “mat” to may.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s independent claims 1 and 12 set forth unclear limitations and include limitations lacking antecedent basis. Applicant’s remaining dependent claims 2–11 and 13–22 fail as dependents from indefinite claims 1 and 12.  

Claim 1 recites:
A method of transferring a transaction between a source node and a destination node of a computer network, by at least one processor of an intermediary node, the method comprising: 
receiving a request to transfer the transaction from the source node to the destination node; 
extracting from the transaction request at least one data element; 
obtaining from a first database at least one condition element; 
receiving from the source node a transaction corresponding to the request anonymizing the transaction; and 
transferring the anonymized transaction from the intermediary node to the destination node, based on at least one of: the at least one condition element and the at least one extracted data element.

In the first instance, it is unclear from Applicant’s claim 1 what the fourth limitation means by “receiving from the source node a transaction corresponding to the request anonymizing the transaction.” The Examiner understands this language to potentially have at least two meanings: (1) that what is received is a transaction corresponding to an anonymization request; or (2) that this single limitation should be two limitations—receiving from the source node a transaction corresponding to the request; and anonymizing the transaction.  

In the second instance, Claim 1 recites the limitation "the transaction request" in the second limitation.  The first limitation recites “a request to transfer the transaction,” accordingly, there is no antecedent basis to support “the transaction” in the second limitation. 
Claims 1 and 12 are rejected under 35 U.S.C. 112(b) for indefiniteness. 
	Claims 2–11 and 13–22 are Applicant’s independent claims. None of the limitations of Applicant’s independent claims clear up any of the ambiguity in claims 1 and 12. Accordingly, as dependents of indefinite claims, claims 2–11 and 13–22 are rejected under 35 U.S.C. § 112(b) for indefiniteness.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a transaction, reading information from the transaction, deleting some 

1 and 12
Claims 1 and 12 are Applicant’s independent claims. Claim 1 is directed to a method and claim 12 a system. But otherwise, claims 1 and 12 recite the same limitations. Accordingly, the Examiner addresses claim 1 as representative of claim 12. 
Applicant’s claim 1 recites: 

A method of transferring a transaction between a source node and a destination node of a computer network, by at least one processor of an intermediary node, the method comprising: 
receiving a request to transfer the transaction from the source . . . to the destination . . . ; 
extracting from the transaction request at least one data element; 
obtaining . . . at least one condition element; 
receiving from the source . . . a transaction corresponding to the request anonymizing the transaction; and 
transferring the anonymized transaction from the intermediary . . . to the destination node, based on at least one of: the at least one condition element and the at least one extracted data element.

Applicant’s invention, as disclosed in claim 1, recites steps for receiving a request to transfer a transaction, extracting information, or data, from the transaction request, obtaining a condition, anonymizing the transaction, and sending the transaction based on the condition and the extracted information. In other words, Applicant’s invention recites receiving a transaction, reading information from the transaction, deleting some information from the transaction, and, based on a condition such as, possibly sufficient funds, transfer the transaction. These steps are all steps a human could perform either mentally or with pen and paper and, therefore, constitute an abstract idea. As such, Applicant’s claim 1 recites a judicial exception. 
Apart from the limitations of Applicant’s claim 1 that recite the judicial exception, Applicant’s claim 1 further includes nodes and a database. These 
When considered individually and as an ordered combination, Applicant’s additional elements do not demonstrate an inventive concept sufficient to transform the judicial exception into a patentable invention. When considered individually, Applicant’s additional elements perform their native functions, communicating and storing information. In combination, the claim simply recites the judicial exception performed in a technological environment. 
Thus, for the reasons just described, Applicant’s claims 1 and 12 are rejected under 35 U.S.C. § 101. 

2 and 13
Applicant’s claims 2 and 13 depend from claims 1 and 12 respectively but, otherwise, recite the same limitations. Accordingly, claim 2 is discussed as representative of claim 13. 

The method of claim 1, wherein the at least one extracted data element is selected from a list consisting of: 
a value of a first user property, pertaining to a first user associated with the source node; 
a value of a second user property, pertaining to a second user, associated with the destination node; 
a value of a product property; and 
a value of a logistic indicator.

Claim 2 further limits the information extracted from the transaction request. Accordingly, claim 2 limits the judicial exception. For the reasons discussed above with respect to claim 1, claims 2 and 13 are rejected under 35 U.S.C. § 101. 

3 and 14
Applicant’s claims 3 and 14 depend from claims 2 and 13 respectively but, otherwise, recite the same limitations. Accordingly, claim 3 is discussed as representative of claim 14. 

The method of claim 2, further comprising anonymizing the transaction by excluding at least one value of the first user property from the requested transaction.



4 and 15
Applicant’s claims 4 and 15 depend from claims 3 and 14 respectively but, otherwise, recite the same limitations. Accordingly, claim 4 is discussed as representative of claim 15. 

The method of claim 3, wherein the transaction is a monetary exchange transaction, and wherein the method further comprises anonymizing the transaction so as not to include properties of the first user.

	Claim 4 further limits the type of transaction and the deleting information step of claim 1. Accordingly, claim 4 further limits the judicial exception. For the same reasons discussed above with respect to claim 1, claims 4 and 15 are rejected under 35 U.S.C. § 101. 


5 and 16
Applicant’s claims 5 and 16 depend from claims 4 and 15 respectively but, otherwise, recite the same limitations. Accordingly, claim 5 is discussed as representative of claim 16. 

The method of claim 2, wherein the at least one extracted data element further comprises a reference to an entry in a second database, and wherein the method further comprises: 
presenting a query to the second database, pertaining to a value of the at least one product property; 
obtaining a response from the second database; and 
analyzing the response to verify the value of the at least one product property.

Applicant’s claim 5 includes an additional step to claim 1 of querying a database for information and analyzing the information received from a database. Querying a database and analyzing information received is something humans are able to do with pen and paper, albeit a paper database. Accordingly, claim 5 recites a judicial exception. 


6 and 17
Applicant’s claims 6 and 17 depend from claims 5 and 16 respectively but, otherwise, recite the same limitations. Accordingly, claim 6 is discussed as representative of claim 17. 

The method of claim 5, further comprising transferring the anonymized transaction to the destination node based on the verification of the value of the at least one product property.

	Applicant’s claim 6 further limits the sending step recited for claim and the analyzing step recited for claim 5. Furthermore, Applicant’s claim 6 includes no further additional elements. Accordingly, for the reasons set forth for claims 1 and 5, Applicant’s claims 6 and 17 are rejected under 35 U.S.C. § 101. 


7 and 18
Applicant’s claims 7 and 18 depend from claims 1 and 12 respectively but, otherwise, recite the same limitations. Accordingly, claim 7 is discussed as representative of claim 18. 

The method of claim 1, wherein the transaction is a monetary exchange transaction, and wherein the at least one condition element pertains to the monetary exchange transaction, and is selected from a list consisting of: 
a second product property; 
a commission; and 
an acceptable method of payment.

Claim 7 further defines the condition and the sending step set forth in claim 1. Claim 7 includes no further additional limitations. Accordingly, for the same reasons as set forth for claim 1, claims 7 and 18 are rejected under 35 U.S.C. § 101. 
8 and 19
Applicant’s claims 8 and 19 depend from claims 1 and 12 respectively but, otherwise, recite the same limitations. Accordingly, claim 8 is discussed as representative of claim 19. 

The method of claim 1, further comprising sending at least one first notification message to a . . . first user before transferring the anonymized transaction, so as to enable the first user to approve the anonymized transaction.

Claim 8 adds an additional step of reaching out to a first user with the anonymized transaction information for the user’s approval. Albeit by snail mail, this is a step humans can perform using pen and paper. Accordingly, claim 8 further recites a judicial exception. 
Outside the judicial exception, claim 8 also includes the additional element, computing device. Claim 8’s recitation of computing device does not integrate Applicant’s invention into a practical application. The computing device simply performs the judicial exception in a computer, internet environment and does not solve a technological problem. 
Considered individually and as an ordered combination, claim 8’s computing device does not demonstrate an inventive concept sufficient to transform the judicial exception into a patentable invention. When considered individually, the computing device simply allows the user to receive information and compute the information according to how computing devices routinely 
For the reasons just discussed, Applicant’s claims 8 and 19 are rejected under 35 U.S.C. §101. 

9 and 20
Applicant’s claims 9 and 20 depend from claims 1 and 12 respectively but, otherwise, recite the same limitations. Accordingly, claim 9 is discussed as representative of claim 19. 

The method of claim 1, further comprising sending at least one second notification message to a computing device associated with the second user.

	Applicant’s claim 9 recites nearly an identical limitation to Applicant’s claim 8. Therefore, Applicant’s claim 9 and 20 are rejected for the same reasons as set forth for claim 8. Claim 9 and 20 are rejected under 35 U.S.C. § 101. 
10 and 21
Applicant’s claims 10 and 21 depend from claims 9 and 21 respectively but, otherwise, recite the same limitations. Accordingly, claim 10 is discussed as representative of claim 21. 

The method of claim 9, wherein the at least one second notification message is sent before transferring the transaction, so as to enable the second user to approve the transaction.

Claim 10 further defines reaching out step recited in claim 9 and recites no additional limitations. Accordingly, for the same reasons as set forth in claim 8, claims 10 and 21 are rejected under 35 U.S.C. § 101. 

11 and 22
Applicant’s claims 11 and 22 depend from claims 9 and 21 respectively but, otherwise, recite the same limitations. Accordingly, claim 11 is discussed as representative of claim 22. 

The method of claim 9, wherein the at least one second notification message pertains to one or more anonymized transactions, and wherein the at least one second notification message comprises one or more data elements, selected from a list consisting of a second product property and a logistic element.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim s 1-4, 7, 12-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Reynolds.
1 and 12
Claims 1 and 12 are Applicant’s independent claims. Claim 1 is directed to a method and claim 12 a system. But otherwise, claims 1 and 12 recite the same limitations. Accordingly, the Examiner addresses claim 1 as representative of claim 12. 
Regarding claim 1, Patterson teaches the following limitations of claim 1:
receiving a request to transfer the transaction from the source node to the destination node; Patterson discloses a payment processing network that forwards a transaction authorization request message. Patterson, [0050] (“An authorization request message is then sent to the acquirer 24. . . . [and] [t]he authorization request message is then forwarded to the payment processing network 26 in step 201.” Patterson, [0050]. 
extracting from the transaction request at least one data element; Patterson teaches that the “authorization request message can typically include the transaction amount, an account number associated with the portable consumer device 32, the data of the transaction, and any other necessary 
receiving from the source node a transaction corresponding to the request anonymizing the transaction; and Patterson’s payment processing network 26 receives an authorization request message, “determines the appropriate issuer 28,” and “and assigns a unique transaction identifier to be associated with the transaction being performed.” Patterson, [0051]. Patterson teaches that “[t]he unique transaction identifier may be associated to the transaction through a look up table, by means of sharing certain characteristics with a reference identifier such as the credit card account number,” which “removes the need for the merchant 22 to record the credit card or other account number used by the portable consumer device.” Patterson, [0051–52]. 

As just demonstrated, Patterson teaches the limitations of claim 1 directed to receiving a transaction message, extracting from it transaction data, and anonymizing the transaction. As such, Patterson does not teach the limitations of claim 1 directed to storing conditions and transferring the anonymized transaction 
 
obtaining from a first database at least one condition element; Reynolds discloses an automated payments engine that executes payments based on conditions. See Reynolds, [0014, 16]. Reynolds teaches that the “procedures for processing payment transactions . . . include[es] receiving . . . automated payment configuration data from an accountholder associated with said credit card account, said configuration data including at least one payment condition.” Reynolds, [0016]. Reynolds further teaches that “[t]he automated payments engine may parse the automated payment configuration data [] and convert the parsed data into payment rules.” Reynolds, [0078]. Reynolds explains that “[t]he automated payments engine may generate a payment rule from the parsed data and store the rule in the rules database.” Reynolds, [0079]. 
transferring the anonymized transaction from the intermediary node to the destination node, based on at least one of: the at least one condition element and the at least one extracted data element. Reynolds discloses “using an automated payments engine . . . to determine whether said payment transaction satisfies said payment condition and to automatically initiate 

A person of ordinary skill in the art would have been motivated by protecting sensitive information and automating payments to combine Patterson with Reynolds to arrive at a system that extracts data from transaction authorization request messages, associates the messages with transaction numbers—negating the need to store credit card numbers—and transfers the transaction if certain conditions are met. Patterson and Reynolds both relate to systems for submitting payments. Compare Patterson, [0025] (“Embodiments of the invention can be used in a transaction environment encompassing multiple types of transactions.”), with Reynolds, [0012] (“[A] system for automatically processing payment transactions . . . .”). The POSITA would have recognized the security advantages Patterson offers its users in that sensitive customer information, such as credit card numbers, would be replaced by a unique 
For the reasons just discussed a POSITA would have found Applicant’s invention, as set forth in claims 1 and 12, obvious over Patterson in view of Reynolds at a time before Applicant’s filing. Thus, claims 1 and 12 are rejected under 35 U.S.C. § 103. 

2 and 13
Claims 2 and 13 depend from claims 1 and 12 respectively but otherwise disclose the same limitations. The examiner, therefore, addresses claim 2 as representative of claim 13. Patterson teaches the limitations of claim 2 additional to claim 1:

The method of claim 1, wherein the at least one extracted data element is selected from a list consisting of
a value of a first user property, pertaining to a first user associated with the source node; Patterson teaches that “[t]he authorization request message can typically include . . . an account number associated with the portable consumer device . . . and any other necessary data.” Patterson, [0050]. 
a value of a second user property, pertaining to a second user, associated with the destination node; Patterson teaches that “[t]he authorization request message can typically include . . . any other necessary data.” Patterson, [0050]. Patterson teaches that the authorization request is initiated from the merchant’s point-of-sale terminal and that, after approval, the authorization response is returned to the merchant. Patterson [0049–50, 52]. So while Patterson does not expressly disclose a value of a second user property, one of ordinary skill in the art would recognize that “any other necessary data” could include some identifier of the merchant, especially as the authorization response is ultimately sent to the merchant. 
a value of a product property; and Patterson teaches that “[t]he authorization request message can typically include the transaction amount . . . and any other necessary data.” Patterson, [0050]. 
a value of a logistic indicator. Patterson teaches that “[t]he authorization request message can typically include . . . the date of the transaction, and any other necessary data.” Patterson, [0050]. 

For the reasons discussed with respect to claim 1 a POSITA would have found Applicant’s invention, as set forth in claims 2 and 13, obvious over Patterson in view of Reynolds at a time before Applicant’s filing. Thus, claims 2 and 13 are rejected under 35 U.S.C. § 103. 

3 and 14
Claims 3 and 14 depend from claims 2 and 13 respectively but otherwise disclose the same limitations. Accordingly, claim 3 is discussed as representative of claim 14. Patterson discloses the limitations of claim 3 additional to those of claim 2: 

The method of claim 2, further comprising anonymizing the transaction by excluding at least one value of the first user property from the requested transaction. Patterson’s payment processing network 26 receives an authorization request message, “determines the appropriate issuer 28,” and “and assigns a unique transaction identifier to be associated with the transaction being performed.” Patterson, [0051]. Patterson teaches that “[t]he unique transaction identifier may be associated to the transaction through a look up table, by means of sharing certain characteristics with a reference 

For the reasons discussed with respect to claim 1 a POSITA would have found Applicant’s invention, as set forth in claims 3 and 14, obvious over Patterson in view of Reynolds at a time before Applicant’s filing. Thus, claims 3 and 14 are rejected under 35 U.S.C. § 103. 

4 and 15
Claims 4 and 15 depend from claims 3 and 14 respectively but otherwise disclose the same limitations. Accordingly, claim 4 is discussed as representative of claim 15. Patterson discloses the limitations of claim 4 additional to those of claim 3: 

The method of claim 3, wherein the transaction is a monetary exchange transaction, and wherein the method further comprises anonymizing the transaction so as not to include properties of the first user. Patterson’s payment processing network 26 receives an authorization request message, “determines the appropriate issuer 28,” and “and assigns a unique 

For the reasons discussed with respect to claim 1 a POSITA would have found Applicant’s invention, as set forth in claims 4 and 15, obvious over Patterson in view of Reynolds at a time before Applicant’s filing. Thus, claims 4 and 15 are rejected under 35 U.S.C. § 103. 
7 and 18
Claims 7 and 18 depend from claims 1 and 12 respectively, but otherwise recite the same limitations. Accordingly, the Examiner addresses claim 7 as representative of claim 18. Reynolds teaches the limitations of claim 7: 

The method of claim 1, wherein the transaction is a monetary exchange transaction, and wherein the at least one condition element pertains to the monetary exchange transaction, and is selected from a list consisting of: Reynolds discloses “using an automated payments engine in accordance with said automated payment configuration data to determine whether said payment transaction satisfies said payment condition and to automatically initiate payment for said transaction using said at least one payment method.” Reynolds, [0016]. 
a second product property; Reynolds teaches that “[p]ayment conditions include a condition based on . . . the type of goods or services purchased, the type of merchant from which goods were purchased.” Reynolds, [0014]. 
a commission; and Reynolds teaches that “[p]ayment conditions include . . . the amount of funds remaining in a payment method account . . . , the amount of a payment transaction.” Reynolds, [0014]. A person of ordinary skill in the art would understand that a commission meant an additional price and as such would require an amount of funds. 
an acceptable method of payment. Reynolds teaches that “[p]ayment conditions include . . . the type of currency used to pay for goods.” Reynolds, [0014]. 
For the reasons discussed with respect to claim 1 a POSITA would have found Applicant’s invention, as set forth in claims 7 and 18, obvious over Patterson . 

Claims 5-6, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson and Reynolds as applied to claim1-4, 7, 12-15, and 18 above, and further in view of Itwaru.
5 and 16
Claims 5 and 16 depend from claims 2 and 13 respectively but otherwise disclose the same limitations. Accordingly, claim 5 is discussed as representative of claim 16. Itwaru, Mobile Image Payment System, Pub. No. 2015/0287021 (Oct. 8, 2015) discloses the limitations of claim 5 additional to those of claim 2: 
The method of claim 2, wherein the at least one extracted data element further comprises a reference to an entry in a second database, and wherein the method further comprises: Itwaru discloses a transaction service that processes transactions and generates and decodes OMRIs. Itwaru, [0045]. Itwaru teaches that the OMRI is an “optical machine-readable representation of encoded information to data, presented as an ordered pattern of symbols.” Itwaru, [0056]. Itwaru’s “OMRI [] is generated and included as part of the initiation and/or processing of the transaction 5 in conjunction with the transaction interface 15.” Itwaru, [0046]. Itwaru’s “OMRI 200 is generated 
presenting a query to the second database, pertaining to a value of the at least one product property
obtaining a response from the second database; Itwaru teaches that “the transaction generation module 30 would collect (or otherwise receive) the data 208 for the transaction 5 from the database 110.” Itwaru, [0201]. “[D]atabase 110 contain[s] any optional product data 206 (e.g. product descriptions, product availability, etc.” Itwaru, [0199]. 
analyzing the response to verify the value of the at least one product property. Itwaru teaches that “the transaction generation module 30 would collect (or otherwise receive) the data 208 for the transaction 5 from the database 110.” Itwaru, [0201]. “[D]atabase 110 contain[s] any optional product data 206 (e.g. product descriptions, product availability, etc.” Itwaru, [0199]. Itwaru teaches that the “product data 206 of the symbology information 204 can include for each product, information such as but not limited to: a product identifier . . . , a product purchase price.” Itwaru, [0191]. 

A person of ordinary skill in the art would have been motivated by convenience to combine Itwaru with Patterson and Reynolds. Itwaru teaches a system that encodes transaction information into an OMRI. As such, Itwaru allows any party to the transaction, purchaser or merchant, to reference connected databases and review the details of transactions. Accordingly, A POSITA reading 

6 and 17
Claims 6 and 17 depend from claims 5 and 16 respectively but, otherwise, recite the same limitations. Accordingly, claims 6 is discussed as representative of claim 17. Itwaru discloses the limitation of claim 6. 
The method of claim 5, further comprising transferring the anonymized transaction to the destination node based on the verification of the value of the at least one product property. Itwaru teaches that “the transaction interface 15, computer device 12 and computer device 17 can interact (e.g. via network 11 messages) together to initiate and complete the transaction 5, for example based on products offered and sold by the merchant 16 to the consumer 18, such that the OMRI 200 (see FIG. 4) is generated and included 
For the reasons discussed with respect to claim 5 a POSITA would have found Applicant’s invention, as set forth in claims 6 and 17, obvious over Patterson and Reynolds in view of Itwaru at a time before Applicant’s filing. Thus, claims 6 and 17 are rejected under 35 U.S.C. § 103. 

Claims 8-11, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson and Reynolds as applied to claims 1 and 12 above, and further in view of Bogaard.
8 and 19
Claims 8 and 19 depend from claims 1 and 12 respectively but otherwise recite the same limitations. Accordingly, claim 8 is discussed as representative of claim 19. Bogaard, Confirming Local Marketplace Transaction Consummation for Online Payment Consummation, Pat. No. U.S. 8271394 (Sept. 18, 2012) teaches the limitations of claim 8 additional to claim 1:
The method of claim 1, further comprising sending at least one first notification message to a computing device associated with the first user before transferring the anonymized transaction, so as to enable the first user to approve the anonymized transaction. Bogaard discloses a mobile 
A person of ordinary skill would have been motivated by versatility to add the teachings of Bogaard to Patterson and Reynolds. Bogaard generally “provide[s] systems, including internet-based systems, and computer-implemented methods, for providing online Buyers and Sellers who physically transact an exchange of an item at a local meeting place, indicia of confirmation of the exchange on which to base a background online payment.” Bogaard, col. 3, ll. 19–24. Accordingly, Bogaard offers both purchaser and seller a means to verify the purchase. See Bogaard, col. 8, ll. 61–67. Reading Bogaard, a POSITA would recognize the benefits to both seller and merchant of providing each a verification method and would consider adding Bogaard to any transaction system.   
For these reasons a POSITA would have found Applicant’s invention, as set forth in claims 8 and 19, obvious over Patterson and Reynolds in view of Bogaard 
9 and 20
Claims 9 and 20 depend from claims 1 and 12 respectively but, otherwise, disclose the same limitations. Accordingly, claim 9 is discussed as representative of claim 20. Bogaard teaches the limitation of claim 9 additional to claim 1:
The method of claim 1, further comprising sending at least one second notification message to a computing device associated with the second user. Bogaard discloses a mobile application that would allow the seller to confirm purchase. Bogaard, col. 8, ll. 61–67 (“Such a further alternative exemplary embodiment could provide a mobile application that would facilitate the Buyer’s input (or in some embodiment, the Seller’s input) of the Buyer’s password and that would facilitate, such as with an online graphic user interface that would display each item that had previously been identified by the Buyer for potential purchase, the Buyer’s (or in some embodiments, the Seller’s) selection of one or more items that comprised a particular sale transaction.”). 
For the reasons set forth with respect to claims 8 and 19, a POSITA would have found Applicant’s invention, as set forth in claims 9 and 20, obvious over 
10 and 21
Claims 10 and 21 depend from claims 9 and 20 respectively but, otherwise, disclose the same limitations. Accordingly, claim 9 is discussed as representative of claim 20. Bogaard teaches the limitation of claim 10 additional to claim 9:
The method of claim 9, wherein the at least one second notification message is sent before transferring the transaction, so as to enable the second user to approve the transaction. Bogaard teaches that “the exemplary online marketplace would accept receipt of either, or both, the Seller’s input of the Buyer’s identifier, and/or the Buyer’s input of the Seller’s input of the Buyer’s identifier, and/or the Buyer’s input of the Seller’s identifier, as evidence that the local marketplace transaction had been consummated, before authorizing a charge for the item purchased to the Buyer’s previously-authorized payment method.” Bogaard, col. 8, ll. 11–17. 
For the reasons set forth with respect to claims 8 and 19, a POSITA would have found Applicant’s invention, as set forth in claims 10 and 21, obvious over Patterson and Reynolds in view of Bogaard at a time before Applicant’s filing. Thus, claims 10 and 21 are rejected under 35 U.S.C. § 103. 

11 and 22
Claims 11 and 22 depend from claims 9 and 20 respectively but, otherwise, disclose the same limitations. Accordingly, claim 11 is discussed as representative of claim 22. Bogaard teaches the limitation of claim 11 additional to claim 9:
The method of claim 9, wherein the at least one second notification message pertains to one or more anonymized transactions, and wherein the at least one second notification message comprises one or more data elements, selected from a list consisting of a second product property and a logistic element. Bogaard discloses that “a mobile application could be provided that identified a particular transaction, such as with an online graphic user interface that would display an identification of the Seller and an identification, such as an SKU, an ISBN, other identifier, or a photo) of the item bought.” Bogaard also contemplates that purchases may meet at an agreed-to meeting location, date and time, so accordingly other identifier could include such information. See Bogaard col. 18, ll. 16–18. 
For the reasons set forth with respect to claims 8 and 19, a POSITA would have found Applicant’s invention, as set forth in claims 11 and 22, obvious over Patterson and Reynolds in view of Bogaard at a time before Applicant’s filing. Thus, claims 11 and 22 are rejected under 35 U.S.C. § 103. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY MICHAEL COOTS whose telephone number is (571)270-7002.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Z.M.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685